Citation Nr: 1526567	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-02 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.

2.  Entitlement to service connection for prostate disorder, benign prostatic hypertrophy (BPH) (claimed as prostate condition).

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This mater comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include anxiety, is not etiologically related to disease or injury incurred or aggravated in service.

2.  BPH (claimed as prostate condition) is not etiologically related to disease or injury incurred or aggravated in service.

3.  Hypertension is not etiologically related to disease or injury incurred or aggravated in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for acquired psychiatric disorder, to include anxiety, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002) 38 C.F.R. § 3.303 (2014) 

2.  The criteria for service connection for prostate disorder, diagnosed as BPH, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002) 38 C.F.R. § 3.303 (2014)
3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to, upon receipt of a complete or substantially complete application for benefits, specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA met its duty to notify.  VA sent to the Veteran a VCAA letter dated in August 2011, prior to the decision on appeal.

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records identified by the Veteran to include service treatment records (STRs).  These have been associated with the electronic claims file.  VA provided the Veteran an opportunity for a hearing on appeal, which he declined.

The Board acknowledges that the Veteran has not been afforded a VA medical examination on the claimed disorders.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  Two pivotal Court cases exist that address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

Here, the Veteran's STRs are devoid of any complaints or abnormal pathology typically associated with the claimed disorders.  Also, the Board finds that there is no evidence of continuity of symptoms since service and no reliable evidence otherwise showing that the claimed disorders were incurred in service or are due to disease or injury incurred in service, including herbicide exposure.  Moreover, there is no reliable evidence linking the Veteran's currently shown disabilities to either service or herbicide exposure.  The Board fully accepts the existence of the claimed disabilities.  Therefore, a VA medical examination to establish uncontroverted facts is not warranted.  The record is adequate to establish the existence of current disability and further examination is not warranted.  See 38 C.F.R. § 3.159(c)(4)(i).

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the Veteran, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).

Accordingly, the Board will address the merits of the claims.

II.  Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Hypertension shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

BPH, acquired psychiatric disorders, and hypertension are not a disease identified as presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.303(e).  However, the statutory and regulatory provisions governing presumptive service connection for certain diseases deemed to be associated with herbicide exposure is a legal consideration rather than a medical consideration.  The exclusion of a disability from the list of disabilities for which presumptive service may be assigned does not preclude service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify').  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for prostate disorder to include BPH, psychiatric disorder, and hypertension.  None of the claimed disorders are shown in service or for many years after service.  None of the claimed disorders have been etiologically related to disease or injury sustained in service to include herbicide exposure.
STRs reflect no complaints or abnormal pathology typically associated with the claimed disorders.  Report of separation examination dated in May 1971 reflects normal clinical evaluation of the genitourinary, psychiatric, heart, and vascular systems.  Blood pressure was within normal limits at 125/72.  On the medical history part of that exam, the Veteran stated that "I am in good health."  He denied frequent or painful urination, blood in urine, high or low blood pressure, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble.

The Veteran submitted a claim for VA disability compensation for prostate disorder, anxiety, and hypertension in August 2012.  See VA Form 21-526 (August 2011).  At this time, he did not provide the requested information for the date the disabilities began or the place of treatment.

VA and private treatment records dated 2010 and 2011 reflect diagnoses for BPH, anxiety, and hypertension.  Private records from Florida Urological Associates dated September to October 2011 reflect that testing was negative for prostate cancer.  These records do not address the etiology of the disorders treated.

The record reflects that the Veteran has not provided any specific assertions as to why he believes his claimed disabilities are related to service.  To the extent that the mere filing of his claim may suggest that he believes they had the claimed disorders had their onset in service, the Board finds that this is not borne out by the record, as indicated above.

To the extent that the filing of his claim suggests that he believes his conditions are otherwise related to service, to include herbicide exposure, the Board finds that he is not competent to provide a medical opinion on the etiology of the claims disorder as it is not susceptible to lay observation and the Veteran lacks any medical training or expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board accepts that the Veteran is presumed to have been exposed to herbicides as the service record shows he served in the Republic of Vietnam.  However, the disabilities appealed in this case are not disorders presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The Veteran has not provided any medical evidence in support of his theory that his prostate, psychiatric, or hypertensive disorders are etiologically related to herbicide exposure in Vietnam.  See Combee, supra.

On balance, the weight of the evidence is against the claims.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claims are denied.


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety, is denied.

Service connection for prostate disorder, diagnosed as BPH (claimed as prostate condition) is denied.

Service connection for hypertension is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


